Case: 13-11269      Document: 00512749925         Page: 1    Date Filed: 08/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-11269
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          August 28, 2014
                                                                             Lyle W. Cayce
DANIEL ORIAKHI,                                                                   Clerk


                                                 Plaintiff–Appellant,

v.

THE GEO GROUP, INCORPORATED; DAVID JUSTICE, Warden; JAMES
GRANT, Assistant Warden; TREVINO TAPIA, Unit Manager; EMMA
BERMEA; RICHARD HIRZEL, Unit Counselor; JAMIE TREVINO, Unit
Manager; TOM SHORT, Regional Staff; JOHN FARQUAL, Physician;
UNKNOWN 200 MEMBERS OF MEXICAN PRISONERS; FNU SERRANO,
Case Manager Coordinator (CMC); FNU ROUDES, Medical Personnel;
FEDERAL BUREAU OF PRISONS; FNU GAYO, Leader of the Unknown 200
Members of Mexican Prisoners,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-175


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Daniel Oriakhi appeals the district court’s dismissal of his prisoner civil
rights suit under 28 U.S.C. §§ 1915 and 1915A as frivolous and for failure to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11269      Document: 00512749925        Page: 2    Date Filed: 08/28/2014


                                    No. 13-11269

state a claim. Our review is de novo. 1 Oriakhi raises two issues on appeal,
both of which concern the dismissal of defendant GEO Group and its
employees.
      Oriakhi’s complaint was correctly interpreted as alleging claims under
Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). A Bivens suit may
not be brought against a private corporation like GEO Group 2 or its employees
if the conduct is the type that typically falls within the scope of traditional state
tort law. 3 Texas tort law encompasses Oriakhi’s claims. 4 The judgment of the
district court is AFFIRMED.




      1  Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      2  Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63 (2001).
       3 Minneci v. Pollard, 132 S. Ct. 617, 626 (2012).
       4 See, e.g., Tejada v. Gernale, 363 S.W.3d 699, 701 (Tex. App.―Houston [1st Dist.]

2011, no pet.); Gibson v. Tolbert, 102 S.W.3d 710, 713 (Tex. 2003).

                                           2